Exhibit 10.24

 

AMENDMENT NO. 2

 

To

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 2 to Amended and Restated Credit Agreement (the “Agreement”),
dated as of June 18, 2013, is entered into by and among WILLIS LEASE FINANCE
CORPORATION, a Delaware corporation (the “Borrower”), UNION BANK, N.A., together
with the Lenders party hereto (the “Consenting Lenders”) with reference to the
following facts.

 

RECITALS

 

A.            Pursuant to the terms of that certain Amended and Restated Credit
Agreement dated as of November 18, 2011 by and between Borrower, Lenders, Agent,
as administrative agent, joint lead arranger and sole bookrunner, Wells Fargo
Bank, National Association, as syndication agent, Wells Fargo Securities, LLC,
as joint lead arranger and U.S. Bank National Association, as documentation
agent and joint lead arranger, as amended by that certain Amendment No. 1,
Limited Waiver and Consent to Amended and Restated Credit Agreement and
Amendment No. 1 to Security Agreement dated as of September 13, 2012 (as
amended, the “Credit Agreement”), Lenders made available to Borrower a revolving
credit facility in the aggregate principal amount not to exceed Four Hundred
Thirty Million Dollars ($430,000,000.00) (the “ Loan”), subject to Sections 2.10
and 2.19 of the Credit Agreement.  Except as otherwise specifically provided
herein, all capitalized terms used and not defined herein shall have the
meanings set forth in the Credit Agreement.

 

B.            The Loan is evidenced by (i) that certain Amended and Restated
Revolving Note dated November 18, 2011, made by Borrower and payable to the
order of Union Bank, N.A. in the maximum principal amount of $75,000,000.00;
(ii) that certain Amended and Restated Revolving Note dated November 18, 2011,
made by Borrower and payable to the order of City National Bank in the maximum
principal amount of $35,000,000.00; (iii) that certain Revolving Note dated
November 18, 2011, made by Borrower and payable to the order of Everbank
Commercial Finance, Inc. in the maximum principal amount of $25,000,000.00; 
(iv) that certain Amended and Restated Revolving Note dated November 18, 2011,
made by Borrower and payable to the order of The Huntington National Bank in the
maximum principal amount of $35,000,000.00; (v) that certain Amended and
Restated Revolving Note dated November 18, 2011, made by Borrower and payable to
the order of Umpqua Bank in the maximum principal amount of $25,000,000.00; 
(vi) that certain Amended and Restated Revolving Note dated November 18, 2011,
made by Borrower and payable to the order of U.S. Bank National Association in
the maximum principal amount of $75,000,000.00; (vii) that certain Amended and
Restated Revolving Note dated November 18, 2011, made by Borrower and payable to
the order of Wells Fargo Bank, National Association in the maximum principal
amount of $75,000,000.00; (viii) that certain Promissory Note dated September 7,
2012, made by Borrower and payable to the order of Crédit Agricole Corporate and
Investment Bank in the principal amount of $35,000,000.00; (ix) that certain
Promissory Note dated September 7, 2012, made by Borrower and payable to the
order of Credit Industriel et Commercial Bank in the principal amount of
$25,000,000.00; (x) that certain Promissory Note dated September 7, 2012, made
by Borrower and payable to the order of Bank of America N.A. in the principal
amount of $25,000,000.00; and (xi) that certain Amended and Restated Commercial
Promissory Note dated November 18, 2011 made by Borrower and payable to the
order of Union Bank, N.A. in the maximum principal amount of $15,000,000.00
(collectively, the “Notes”, and the principal amounts of such Notes being the
“Existing Revolving Commitment” of the applicable Lender).

 

1

--------------------------------------------------------------------------------


 

C.            The Notes are secured by the Collateral pursuant to, among other
things, the Security Agreement, the Mortgage and Security Agreement, the
Custodial Agreement, the Stock Pledge Agreement, each Owner Trustee Mortgage and
Security Agreement, each Beneficial Interest Pledge Agreement, each Subsidiary
Guaranty, each Owner Trustee Guaranty, each Leasing Subsidiary Security
Assignment, UCC financing statements and such other agreements, and all
amendments thereto, instruments and documents (collectively, the “Collateral
Documents”).

 

D.            The Credit Agreement, the Notes, the Collateral Documents,
together with any other documents executed by or among the parties in connection
with the Loan, and any and all amendments and modifications thereto, and
together with all financing statements and other documents or instruments filed
or recorded in connection with the Collateral and/or the Loan are referred to
collectively as the “Loan Documents”.  This Agreement is a Loan Document.

 

E.            As of the date hereof, the outstanding principal balance,
exclusive of accrued interest and other expenses, under the Notes is
$343,000,000.00.

 

F.             Borrower has requested several modifications to the Credit
Agreement with respect to certain covenants and definitions and is exercising
its option to increase the Revolving Commitment pursuant to Section 2.19 of the
Credit Agreement.  The Consenting Lenders, constituting the “Requisite Lenders”
for purposes of Section 12.16 of the Credit Agreement, are willing to modify the
terms of the Loan Documents as more particularly described below and subject to
all terms and conditions set forth herein, after which such amendments will be
binding upon all the parties to the Credit Agreement in accordance with the last
sentence of Section 12.16 of the Credit Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree and covenant as follows:

 

AGREEMENT

 

1.             Recitals.  The recitals set forth above are true, accurate and
correct.

 

2.             Reaffirmation of the Loan.  Borrower reaffirms all of its
obligations under all of the Notes and all other Loan Documents, in each case
either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or supplanted.  Borrower
acknowledges that it has no claims, offsets or defenses with respect to the
payment of sums due under the Notes or any other Loan Document.

 

3.             Modification of Credit Agreement.  The Credit Agreement is hereby
modified as follows:

 

2

--------------------------------------------------------------------------------


 

3.1          Definition of Indebtedness.  Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition of “Indebtedness” and replacing it
with the following:

 

“‘Indebtedness’ means as to any Person at any time (without duplication) and,
for the Borrower, determined on a consolidated basis: (a) all indebtedness for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit (including Letters of Credit) and bankers’ acceptances,
whether or not matured); (b) all obligations evidenced by notes, bonds,
debentures or similar instruments; (c) all indebtedness created or arising under
any conditional sale or other title retention agreements with respect to
property acquired by Borrower (even though the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property); (d) all Capital Lease Obligations;
(e) all Guaranteed Indebtedness; (f) all Indebtedness referred to in clauses
(a), (b), (c), (d) or (e) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; (g) with respect to Borrower, the Obligations;
(h) all liabilities under Title IV of ERISA; (i) the net present value of the
non-cancelable payments owed under any Lease which is qualified as an operating
lease in accordance with GAAP for engines, aircraft and aircraft and engine
parts, using a 10% discount rate; and (j) all obligations with respect to
maintenance reserves for engines not owned by WEST at a fixed amount of
$10,000,000; provided, however, that the term Indebtedness shall not include
ordinary course trade accounts payable.”

 

3.2          Leverage Ratio.  Section 6.14.2 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“‘Leverage Ratio.  A ratio of Total Debt on that date to Tangible Net Worth of
not more than 4.75 : 1.00.”

 

3.3          Minimum Ratio of EBITDA to Consolidated Interest.  Section 6.14.3
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“A ratio of EBITDA to Consolidated Interest of at least 2.50 : 1.00.  As used
herein, “EBITDA” means, with respect to any fiscal period, the sum of (a) Net
Income for that period, plus (b) any extraordinary loss reflected in such Net
Income, minus (c) any extraordinary gain reflected in such Net Income, plus
(d) Interest Expense of Borrower and its Subsidiaries for that period, including
net payment obligations pursuant to Interest Rate Protection Agreements plus
(e) the aggregate amount of federal and state taxes on or measured by income of
Borrower and its Subsidiaries for that period (whether or not payable during
that period), minus (f) the aggregate amount of federal and state credits
against taxes on or measured by income of such Borrower and its Subsidiaries for
that period (whether or not usable during that period), plus (g) depreciation,
amortization and Engine write-downs of Borrower and its Subsidiaries for that
period, in each case as determined in accordance with GAAP, consistently
applied, plus (h) any non-cash charges for preferred stock redemption costs
occurring in 2012; provided that “EBITDA” shall not include any gains or losses
resulting from changes in the fair market value of derivative instruments
(within the meaning of SFAS 133) .  As used herein, “Consolidated Interest”
shall mean with respect to Borrower and its Subsidiaries as of the last day of
any fiscal period, the sum of all interest, fees, charges and related expenses
(in each case as such expenses are calculated according to GAAP) paid or payable
(without duplication) for that fiscal period to a lender in connection with
borrowed money (including net payment obligations pursuant to Interest Rate
Protection Agreements and any obligations for fees, charges and related expenses
payable to the issuer of any letter of credit) or the deferred purchase price of
assets that are considered “interest expense” under GAAP; provided that
“Consolidated Interest” shall not include any gains or losses resulting from
changes in the fair market value of derivative instruments (within the meaning
of SFAS 133).”

 

3

--------------------------------------------------------------------------------


 

3.4          Share Repurchases.  Section 7.14 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Distributions. Purchase, redeem, retire or otherwise acquire, directly or
indirectly, or make any sinking fund payments with respect to, any shares of its
Stock now or hereafter outstanding (each and collectively a “Distribution”);
provided that the Borrower may (i) declare and pay dividends if no Default or
Event of Default exists prior to or after giving effect to such declaration or
payment, or (ii) repurchase up to $20,000,000.00 of its issued and outstanding
shares of common in each fiscal year; provided no Default or Event of Default
exists prior to, or would result after, such repurchase; and provided further,
that no repurchase of common Stock shall be made if the Leverage Ratio set forth
in the most recently delivered Compliance Certificate equals or exceeds 4.25 :
1.00.”

 

3.5          Revolving Commitment.  Schedule 2.1 of the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule 2.1 attached hereto.

 

4.             Conditions Precedent.  Before this Agreement becomes effective
and any party becomes obligated under it, all of the following conditions shall
have been satisfied in a manner acceptable to Agent in its sole judgment:

 

4.1          Agent shall have received an original of (i) this Agreement and
(ii) the Consent and Reaffirmation of Guaranties attached hereto, each duly
executed by an authorized signatory of each party thereto and in form and
substance satisfactory to Agent and its legal counsel.

 

4.2          Agent shall have received a Second Amended and Restated Revolving
Note payable to the order of each of Union Bank and U.S. Bank National
Association and an Amended and Restated Revolving Note payable to the order of
Bank of America N.A., in each case, duly executed by an authorized signatory of
Borrower.

 

4

--------------------------------------------------------------------------------


 

4.3          Agent shall have received any other any other agreements,
resolutions, documents, opinion letters, entity documents, UCC and litigation
searches, and information relating to the Loan (including evidence of Borrower’s
authority to enter into this Agreement) that Agent may reasonably require or
request in connection with this Agreement or in accordance with the other Loan
Documents.

 

4.4          Borrower shall have paid (i) to each Consenting Lender a
modification fee in the amount of ten (10) basis points of such Consenting
Lender’s Existing Revolving Commitment and (ii) to Union Bank, N.A., those fees
agreed upon by separate letter agreement between Borrower and Union Bank, N.A.

 

4.5          All of the representations and warranties of Borrower set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of this Agreement.

 

5.             Payment of Expenses.  Borrower shall pay the fees and expenses of
Agent’s outside counsel, as well as any other costs and expenses incurred or
payable by the Lenders in connection herewith.

 

6.             Borrower’s Representations and Warranties.  Borrower represents
and warrants to Lenders as follows:

 

6.1          Loan Documents.  Except as otherwise disclosed to Agent in writing
prior to the date of this Agreement, all representations and warranties made and
given by Borrower in the Loan Documents are true, accurate and correct as of the
date hereof.

 

6.2          No Default.  There exists no Event of Default or event which, with
the passage of time or the giving of notice or both, would constitute an Event
of Default.

 

6.3          Borrowing Entity.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of the State of Delaware, and is
qualified or licensed to do business in all jurisdictions (including California)
in which such qualification or licensing is required or in which the failure to
so qualify or to be so licensed could result in an Event of Default.  There have
been no changes in the ownership structure or formation documents of Borrower
since the original date of the Credit Agreement other than changes of ownership
resulting from the issuance of or trading of Borrower’s publicly traded shares
of common Stock or preferred stock, the Borrower’s redemption of its preferred
Stock, the Borrower’s repurchases of its common Stock, or as otherwise disclosed
in writing to Administrative Agent.

 

6.4          Existing Liens.  As of the date hereof, except as disclosed in
writing to Agent, no Liens exist on any of Borrower’s assets and/or property of
any kind other than Permitted Liens and other Liens permitted by Section 7.9 of
the Credit Agreement.

 

7.             No Impairment; No Novation.  Except as specifically hereby
amended, the Loan Documents shall each remain unaffected by this Agreement and
all Loan Documents shall remain in full force and effect.  The execution and
delivery of this Agreement shall not constitute a novation of any Loan Document.

 

5

--------------------------------------------------------------------------------


 

8.             Integration.  The Loan Documents, including this Agreement: 
(a) integrate all the terms and conditions mentioned in or incidental to the
Loan Documents; (b) supersede all oral negotiations and prior and other writings
with respect to their subject matter; and (c) are intended by the parties as the
final expression of the agreement with respect to the terms and conditions set
forth in those documents and as the complete and exclusive statement of the
terms agreed to by the parties.  If there is any conflict between the terms,
conditions and provisions of this Agreement and those of any other agreement or
instrument, including any of the other Loan Documents, the terms, conditions and
provisions of this Agreement shall prevail.

 

9.             Miscellaneous.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument.  Delivery of an executed counterpart
of the signature page to this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement, and any party
delivering such an executed counterpart of the signature page to this Agreement
by facsimile to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Agreement to such other party; provided;
however, that the failure to deliver such manually executed counterpart shall
not affect the validity, enforceability, or binding effect of this Agreement. 
If any court of competent jurisdiction in the state of New York determines any
provision of this Agreement or any of the other Loan Documents to be invalid,
illegal or unenforceable, that portion shall be deemed severed from the rest,
which shall remain in full force and effect as though the invalid, illegal or
unenforceable portion had never been a part of the Loan Documents.  This
Agreement shall be governed by the laws of the State of New York, without regard
to the choice of law rules of that State.  As used in this Agreement, the word
“include(s)” means “includes(s), without limitation,” and the word “including”
means “including, but not limited to.”  In the event of a dispute between any of
the parties hereto over the meaning of this Agreement, all parties shall be
deemed to have been the drafter hereof, and any applicable law that states that
contracts are construed against the drafter shall not apply.

 

[Remainder of Page Intentionally Left Blank. 
Signature Page Follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

BORROWER

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------


 

AGENT AND CONSENTING LENDER

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-2

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-3

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

 

 

CITY NATIONAL BANK

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-4

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-5

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

 

 

CREDIT INDUSTRIEL ET COMMERCIAL

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-6

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-7

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

 

 

UMPQUA BANK

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-8

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-9

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-10

--------------------------------------------------------------------------------


 

Schedule 2.1

 

Revolving Commitment

 

Lender

 

Commitment

 

Pro Rata Share

 

Union Bank, N.A.

 

$

85,000,000.00

 

18.888888889

%

U.S. Bank National Association

 

$

80,000,000.00

 

17.777777778

%

Wells Fargo Bank, N.A.

 

$

75,000,000.00

 

16.666666667

%

Bank of America N.A.

 

$

55,000,000.00

 

12.222222222

%

City National Bank

 

$

35,000,000.00

 

7.777777778

%

Crédit Agricole S.A.

 

$

35,000,000.00

 

7.777777778

%

The Huntington National Bank

 

$

35,000,000.00

 

7.777777778

%

Credit Industriel et Commercial Bank

 

$

25,000,000.00

 

5.555555556

%

Umpqua Bank

 

$

25,000,000.00

 

5.555555556

%

TOTAL

 

$

450,000,000.00

 

100.000000000

%

 

1

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION OF GUARANTY

 

The undersigned, having read and understood the foregoing Amendment No. 2 to
Amended and Restated Credit Agreement (“Amendment”), hereby (i) consent to all
of the terms and provisions of the Amendment, (ii) agree that the Amendment does
not terminate, alter or diminish in any way any of the obligations of the
undersigned to Bank under those certain Guaranties executed by the undersigned 
(the “Guaranties”), and (iii) reaffirm their obligations under the Guaranties in
light of the Amendments to the Credit Agreement.  The undersigned, having reread
the Guaranties and with advice of their own counsel, hereby reaffirm and restate
all waivers, authorizations, agreements and understandings set forth in the
Guaranties, as though set forth in full herein.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Amendment.

 

Dated:  June,     , 2013

 

 

 

WELLS FARGO NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity,
except as expressly provided in the Guaranties to which it is a party, but
solely as Trustee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

WEST ENGINE FUNDING LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Signed and delivered as a deed by                                 ,

 

as attorney for WILLIS LEASE (IRELAND) LIMITED, in the presence of:

 

 

 

Signature of Witness:

 

 

Name of Witness:

 

 

Address of Witness:

 

 

Occupation of Witness:

 

 

1

--------------------------------------------------------------------------------


 

 

Signed and delivered as a deed by                                      ,

 

as attorney for WLFC (IRELAND) LIMITED, in the presence of:

 

 

 

Signature of Witness:

 

 

Name of Witness:

 

 

Address of Witness:

 

 

Occupation of Witness:

 

 

 

 

 

 

Signed and delivered as a deed by                                      ,

 

as attorney for WEST ENGINE FUNDING (IRELAND) LIMITED, in the presence of:

 

 

 

Signature of Witness:

 

 

Name of Witness:

 

 

Address of Witness:

 

 

Occupation of Witness:

 

 

2

--------------------------------------------------------------------------------